UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


THOMAS M. PARKMAN,                    
               Plaintiff-Appellant,
                v.
UNIVERSITY OF SOUTH CAROLINA;                 No. 01-1596
GEORGE D. TERRY; BOBBY GIST;
JENNIFER R. OTTERVIK; JEFFREY R.
WHITSON,
              Defendants-Appellees.
                                      
          Appeal from the United States District Court
         for the District of South Carolina, at Columbia.
          Joseph F. Anderson, Jr., Chief District Judge.
                         (CA-99-579-3-17)

                      Argued: April 3, 2002

                     Decided: August 6, 2002

      Before WILKINS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Herbert Wiley Louthian, Jr., LOUTHIAN LAW FIRM,
P.A., Columbia, South Carolina, for Appellant. Kathryn Thomas,
GIGNILLIAT, SAVITZ & BETTIS, L.L.P., Columbia, South Caro-
lina, for Appellees. ON BRIEF: Deborah R.J. Shupe, LOUTHIAN
LAW FIRM, P.A., Columbia, South Carolina, for Appellant.
2               PARKMAN v. UNIV.   OF   SOUTH CAROLINA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   On January 28, 1999, Thomas Parkman (Parkman), formerly the
Head Librarian at the University of South Carolina’s Music Library
(the Music Library), commenced this action in South Carolina state
court against the University of South Carolina (the University), two
University officials, and two University employees assigned to the
Music Library. The defendants timely removed the action to the
United States District Court for the District of South Carolina on the
basis of federal question jurisdiction. Among other claims, Parkman’s
complaint alleged claims for violation of the Due Process Clause of
the Fourteenth Amendment to the United States Constitution, viola-
tion of the Equal Protection Clause of the Fourteenth Amendment to
the United States Constitution, and civil conspiracy under South Car-
olina common law.

   Parkman’s claims arose in part from disciplinary action taken
against him by George Terry (Dean Terry), the University’s Vice Pro-
vost and Dean of Libraries and Information Systems. The disciplinary
action stemmed from gender discrimination allegations asserted
against Parkman by Jennifer Ottervik (Ottervik), Parkman’s assistant,
and sexual harassment allegations asserted by Jeffrey Whitson (Whit-
son), a graduate student assistant in the Music Library. The discipline
imposed upon Parkman followed an investigation by the University’s
Equal Opportunity Programs Office (the EOP Office), which was then
headed by Bobby Gist (EOP Director Gist), which investigation
resulted in determinations by EOP Director Gist unfavorable to Park-
man.

  Parkman brought this action against the University, Dean Terry,
EOP Director Gist, Ottervik, and Whitson (collectively the Defen-
dants). The two chief underlying premises of Parkman’s complaint
were: (1) that Ottervik and Whitson fabricated their allegations
                PARKMAN v. UNIV.   OF   SOUTH CAROLINA                3
against him for their own professional gain, and (2) that the Univer-
sity, through its officials, denied him a fair opportunity to respond to
the allegations. Notably, although the University employed Parkman
as a tenured librarian at the time he commenced this action, he volun-
tarily retired from the University for medical reasons prior to the
completion of most of the proceedings in the district court.

   This appeal comes to us following the district court’s grant of sum-
mary judgment in favor of the Defendants with respect to all claims.
We will later specify the particular claims which Parkman presses on
appeal. With respect to the claims presented on appeal, the judgment
of the district court is affirmed.

                                   I.

      A. Parkman’s Professional and Educational Background

   Parkman began his career at the University in September 1972 as
a paraprofessional library assistant in the undergraduate library.1
Based upon his excellent performance in this position, in 1976 Park-
man was promoted to a supervisory position in the Music Library.
After Parkman received his library science degree in 1982, he was
promoted to the position of Head Music Librarian, a tenure track posi-
tion. He obtained tenure status in 1988. As a tenured faculty member,
Parkman was entitled to certain procedural safeguards designed to
protect his tenure status. Parkman’s annual performance evaluations
for 1988, 1989, and 1990 overall were very positive. In addition to his
duties as Head Music Librarian, Parkman also taught music bibliogra-
phy courses in the University’s music school.

  B. The 1992 Allegations of Male-on-Male Sexual Harassment

   In late March 1992, a student assistant in the Music Library ten-
dered his resignation on the basis that Parkman had allegedly sub-
jected him to sexual harassment. Parkman adamantly denied the
  1
   Because this case is on appeal from the grant of the Defendants’
motion for summary judgment, we view all facts and reasonable infer-
ences therefrom in the light most favorable to Parkman. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986).
4                PARKMAN v. UNIV.    OF   SOUTH CAROLINA
allegations. Even though the student assistant never filed a formal
complaint with the University, the University nonetheless placed a
series of written reprimands in Parkman’s personnel file regarding the
allegations. Following Parkman’s appeal of each reprimand and nego-
tiations between Parkman and the University, in June 1992, the Uni-
versity agreed to remove all reprimands from Parkman’s personnel
file and issue him a warning letter instead. The warning letter
acknowledged that an informal complaint of sexual harassment had
been lodged against Parkman but made no findings regarding the
complaint’s validity. The University also agreed to purge from Park-
man’s personnel file all other documents regarding the informal com-
plaint and the University’s investigation of the matter.

                  C. Ottervik Arrives on the Scene

   In January 1995, the University hired Ottervik as Parkman’s assis-
tant. The University hired Ottervik despite Parkman’s prediction that
he and Ottervik would not work well together. Parkman’s prediction
turned out to be accurate, because soon after Ottervik started work,
personality differences developed between Ottervik and Parkman, as
well as drastic differences between their opinions regarding the opera-
tion of the Music Library.

   From February to July 1995, Ottervik kept notes about events in
the Music Library involving Parkman. In June 1995, Ottervik wrote
a memorandum to Parkman’s immediate supervisor, Alan Stokes
(Stokes), regarding her work-related problems with Parkman, and out-
lining her proposals for a division of labor between them. Neither of
these documents referenced sexual harassment.

   Between June and August 1995, Ottervik learned about the 1992
sexual harassment allegations against Parkman.2 Thereafter, some of
the student assistants in the Music Library improperly used the Music
    2
   Notably, Dean Terry admitted that even though the University agreed
to remove all records, except the warning letter, from its files regarding
the 1992 allegations, the two University officials who conducted the
investigation of the allegations kept copies of the documents in their
"personal" files in the event the alleged victim filed a lawsuit against the
University.
                PARKMAN v. UNIV.   OF   SOUTH CAROLINA                5
Library’s computers to access internet websites containing pornogra-
phy. Ottervik and Parkman vehemently disagreed about how to pre-
vent such improper use in the future.

      D. Ottervik’s October 1995 EOP Charging Document

   On October 27, 1995, Ottervik filed a charging document against
Parkman with the University’s EOP Office, alleging: (1) that Parkman
had failed to take any remedial action regarding the improper use of
the Music Library’s computers to electronically access pornography;
(2) Parkman had called her "stupid" and a "power hungry bitch"; (3)
Parkman had treated her less favorably than her male coworkers; and
(4) Parkman had made numerous sexual advances toward male stu-
dents and student assistants in the Music Library. (J.A. 425). The
charging document did not contain any names, dates, or other specif-
ics as to either Parkman’s alleged discriminatory treatment of Otter-
vik or his alleged sexual advances toward male students and student
assistants. Nonetheless, the charging document contained a list of six
witnesses: Cathy Hewitt, Jeff Whitson, Maureen Albright, Debby
Dyck, Stephanie Dillard, and Anthony Marotta.

   Parkman received the charging document (with the witness list
deleted) on October 31, 1995. The charging document was accompa-
nied by a cover letter from EOP Director Gist specifically instructing
Parkman not to discuss the charging document with any member of
the faculty, staff, or student body, which discussions he declared may
be considered as retaliation that would adversely impact the outcome
of his office’s investigation.

   By letter dated November 8, 1995, EOP Director Gist requested
that Parkman formally respond to the charging document filed by
Ottervik, including identifying any witnesses that he believed would
testify in his favor. As of this date, the University still had not pro-
vided Parkman with any specifics regarding the allegations against
him, the names of any witnesses to his alleged misconduct, or the sub-
stance of any witness statements.

     E. Whitson’s November 1995 EOP Charging Document

  Also on November 8, 1995, Whitson filed a charging document
against Parkman in which he contended that from January through
6                PARKMAN v. UNIV.   OF   SOUTH CAROLINA
October 1995 Parkman had physically touched him against his will,
made sexually suggestive comments to him, and referred to Ottervik
and another employee in the Music Library as "power hungry bitches"
in his presence. (J.A. 428). At the time Whitson filed his charging
document, he worked in the Music Library. Specifically, he was a
graduate student assistant to the music cataloger, who happened to be
a friend of Ottervik.

   On November 9, 1995, Parkman received the charging document
filed by Whitson. Again, the University did not provide Parkman with
the names of any witnesses to his alleged misconduct or the substance
of any witness statements. The University again instructed Parkman
not to contact faculty, staff, or students regarding the matter.

    F. Parkman Files Written Response to Ottervik’s October 1995
                      EOP Charging Document

   Parkman filed a written response to Ottervik’s charging document
in which he explained his side of the internet incident and emphati-
cally denied that he ever engaged in unprofessional conduct or made
sexual advances toward male students or student assistants. Parkman
also requested the names, addresses, and telephone numbers of all
witnesses against him, copies of any witness statements, and all other
information collected by the University regarding the matter.

       G. Parkman Temporarily Reassigned/Ottervik Promoted

   On November 10, 1995, Dean Terry temporarily reassigned Park-
man, without a reduction in his pay or benefits, to a special project
related to, but outside, the Music Library (the Special Projects Librar-
ian position). The project was to continue until Ottervik and Whit-
son’s allegations were "thoroughly investigated . . . and some
resolution of th[e] matter [wa]s accomplished." (J.A. 277). Dean
Terry specifically directed Parkman "not to communicate with any
full-time or student employees of the Music Library until th[e] inves-
tigation [wa]s completed." (J.A. 277, 659).

   Upon Parkman’s reassignment from the Music Library, Ottervik
assumed his duties, and became the de facto Head Music Librarian.
                 PARKMAN v. UNIV.   OF   SOUTH CAROLINA                7
Within a few months of assuming this position, Ottervik fired the
technical assistant who had worked for Parkman, and promoted Whit-
son to the position. In January 1997, the University officially pro-
moted Ottervik to the position of Head Music Librarian.

H. Parkman Files Written Response to Whitson’s November 1995
                   EOP Charging Document

   Parkman responded in writing to Whitson’s charging document on
November 10, 1995. Again, Parkman emphatically denied all allega-
tions of improper conduct. Parkman also requested a list of witnesses,
copies of witness statements, and all other investigative material
regarding Whitson’s allegations.

   By letter dated November 15, 1995, EOP Director Gist advised
Parkman that he had five days from receipt of the letter to provide
"the names, addresses and phone numbers of any persons [he] would
like for the EOP Office to interview on [his] behalf . . . ." (J.A. 280).
While demanding information from Parkman, however, EOP Director
Gist still provided no information regarding the identity of any wit-
nesses against Parkman, or the substance of their statements.

I. Farley Resigns In Protest of Ottervik and Whitson’s Allegations
                          Against Parkman

   On November 21, 1995, John Farley, the night manager of the
Music Library, resigned his position in protest of Ottervik and Whit-
son’s allegations against Parkman. In his letter of resignation, Farley
stated that he had worked for Parkman for two and one-half years and
had never observed any conduct by Parkman that resembled sexual
harassment. He characterized Ottervik and Whitson’s allegations as
unfounded, unethical, and motivated by personal malice.

                   J. EOP Letter Determinations

  By letter dated December 14, 1995, EOP Director Gist informed
Parkman that his office’s investigation was complete, but that Park-
man could still present any documentation or witness statements to
support his position. EOP Director Gist proposed that Parkman accept
8               PARKMAN v. UNIV.   OF   SOUTH CAROLINA
a permanent reassignment without supervisory authority, attend a sex-
ual harassment training program, and receive a formal letter of repri-
mand. By letter dated December 19, 1995, Parkman, through his
attorney, reasserted his innocence and rejected EOP Director Gist’s
proposal.

   On January 26, 1996, Parkman received the EOP Office’s formal
"Letter Determinations" with respect to both Ottervik and Whitson’s
charging documents. These Letter Determinations stated that Parkman
had violated the University’s sexual harassment policy. In support,
they generally cited "the supporting testimony of a multitude of wit-
nesses," but specifically listed no witnesses by name. (J.A. 319, 326).
The Letter Determinations also cited the 1992 allegations against
Parkman, noting that those allegations were "strikingly similar" to
Ottervik and Whitson’s allegations. (J.A. 320, 327).

   Neither Letter Determination complied with the University’s sex-
ual harassment policy nor the EOP Office’s investigation procedures.
Specifically, they did not provide any details of Parkman’s alleged
misconduct, include the names of witnesses interviewed or summaries
of their statements, nor provide a chronology of the investigation.
Rather, the Letter Determinations essentially stated as established fact
the same vague allegations contained in Ottervik and Whitson’s
charging documents.

   Under the University’s sexual harassment policy, the Letter Deter-
minations were merely recommendations to Dean Terry, who could
order further investigation, invoke sanctions, or determine indepen-
dently that no sanctions were warranted. The policy specifically left
in full force and effect all grievance procedures available to Parkman
pursuant to other University policies and applicable law.

   The EOP Office procedures provided for a Presidential Review of
the Letter Determinations, which consisted of review by a three-
member panel appointed by the University President. During such a
review, the EOP Office was merely required to "present the rationale
for its recommendations findings [sic]." (J.A. 306). While the charged
party could be present during that presentation, questioning of wit-
nesses would be at the discretion of the review panel, and conducted
solely by members of the panel. Further, even though the review
                PARKMAN v. UNIV.   OF   SOUTH CAROLINA                9
panel could request additional information from the EOP Office,
nothing in the review process afforded Parkman access to that infor-
mation prior to appearing before the panel.

   Under the University’s policies, however, Parkman retained his
right under the Faculty Manual to use the faculty grievance proce-
dures in the event he was disciplined for misconduct. Those proce-
dures provided for review by the Faculty Grievance Committee,
which could conduct a hearing and specifically address due process
issues.

K. Dean Terry Reprimands and Permanently Reassigns Parkman

   The Letter Determinations were submitted to Dean Terry for
review and decision regarding appropriate action. On February 14,
1996, Dean Terry issued a written reprimand to Parkman, finding that
Parkman had violated the University’s sexual harassment policy,
which Dean Terry "deemed to be misconduct related directly and sub-
stantially to [Parkman’s] fitness as a faculty member." (J.A. 330). The
reprimand further stated that "[a]ny future violations of this nature
will be considered as an additional incident of misconduct related
directly and substantially to [his] fitness as a faculty member and will
result in a recommendation that tenure revocation proceedings be ini-
tiated." Id. Dean Terry also required that Parkman attend sexual
harassment prevention training and permanently reassigned him to the
Special Projects Librarian position he had assumed in November
1995. From this point forward, we will refer to Dean Terry’s response
to the Letter Determinations as the February 1996 Repri-
mand/Reassignment.

   L. Parkman Formally Appeals Dean Terry’s February 1996
      Reprimand/Reassignment Through the Faculty Grievance
                          Procedure

  On February 28, 1996, Parkman formally requested, pursuant to the
University’s Faculty Manual, that Dean Terry withdraw the February
1996 Reprimand/Reassignment, based in part on the denial of his pro-
cedural due process rights. By letter dated March 6, 1996, Dean Terry
denied the request. Parkman then appealed the February 1996 Repri-
mand/Reassignment via the faculty grievance procedures set forth in
10              PARKMAN v. UNIV.   OF   SOUTH CAROLINA
the University’s Faculty Manual through the level of University Pro-
vost and University President. Notably, in Parkman’s respective let-
ters to Vice President for Academic Affairs and Provost Winona
Vernberg and President John Palms requesting review of the February
1996 Reprimand/Reassignment, Parkman did not seek review pursu-
ant to the University’s sexual harassment policy nor EOP Office pro-
cedures.

   Following the University Provost and the University President’s
denials of his respective appeals, Parkman appealed to the Faculty
Grievance Committee. Appearing before the Faculty Grievance Com-
mittee on October 9, 1996, Parkman testified on his behalf, presented
written statements from twenty-seven witnesses, and live testimony
from two witnesses, including Farley. Dean Terry attended the meet-
ing, heard Parkman’s case, and testified himself.

        M. Decision of the Faculty Grievance Committee

   Based upon the EOP Office’s documents, as well as the testimony
and statements presented at the meeting, the Faculty Grievance Com-
mittee concluded that the EOP Office violated Parkman’s procedural
due process rights by refusing to provide him with the names and
statements of the witnesses against him. The Faculty Grievance Com-
mittee further concluded that the EOP Office had improperly consid-
ered the 1992 allegation of sexual harassment, which Dean Terry
confirmed had been "resolved in [Parkman’s] favor." (J.A. 353).

   The Faculty Grievance Committee referred the case to the Univer-
sity’s general counsel, with instructions to mediate the matter with
Parkman’s attorney. The Faculty Grievance Committee further
ordered that if mediation proved unsuccessful, the whole case should
be remanded to the EOP Office for reinvestigation in accordance with
proper procedures.

                     N. Attempted Mediation

   Between November 19, 1996, and January 31, 1997, Parkman’s
attorney attempted to mediate with the University, but with no suc-
cess. On January 31, 1997, the University’s general counsel refused
                PARKMAN v. UNIV.   OF   SOUTH CAROLINA               11
to reconsider Parkman’s reassignment, but offered to substitute a dif-
ferent written reprimand in Parkman’s file, which was essentially the
same as the original reprimand.

O. Action of the Board of Trustees’ Academic Affairs Committee

   Pursuant to the faculty grievance procedures, Parkman pursued the
matter to the University’s Board of Trustees’ Academic Affairs Com-
mittee. By letter dated June 12, 1997, the Committee’s Chairman reit-
erated the Faculty Grievance Committee’s directives. If mediation
proved unsuccessful, the matter was to be "remanded to the EOP
Office for investigation in accordance with the appropriate University
policy and procedure," which would "preserve [Parkman’s] proce-
dural due process rights as outlined in the Faculty Manual." (J.A.
367-368).

                    P. More Mediation Attempts

   After further mediation attempts failed, Parkman filed a charging
document with the EOP Office alleging that Ottervik had violated the
University’s sexual harassment policy and engaged in abuse of pro-
cess. In support, Parkman submitted a detailed, sworn statement from
Farley, dated June 18, 1997, indicating that Ottervik had made numer-
ous disparaging remarks about Parkman in Farley’s presence, includ-
ing calling Parkman "a faggot, a bastard and a son of a bitch." (J.A.
380). EOP Director Gist refused to investigate Parkman’s allegations
on the ground that Parkman’s charging document did not "meet the
standards for the acceptance of a complaint of sexual harassment or
abuse of the Sexual Harassment Policy," (J.A. 396), and therefore, the
EOP Office lacked jurisdiction. To date, Parkman’s appeals of this
decision to the University Provost and Board of Trustees remain
unanswered.

               Q. More Activities of the EOP Office

   After Parkman refused the University’s mediation offer, EOP
Director Gist requested a meeting with the Faculty Grievance Com-
mittee "to clarify what he need[ed] to do differently in an upcoming
re-investigation to avert subsequent re-investigation activities." (J.A.
12              PARKMAN v. UNIV.   OF   SOUTH CAROLINA
411). On February 27, 1998, over one year after expressly directing
the University to afford Parkman his procedural due process rights,
the Faculty Grievance Committee held another meeting regarding
Parkman’s case. On March 25, 1998, the Committee again found that
the University had denied Parkman his procedural due process rights
by refusing to provide him with specific details of the charges against
him and the names and statements of witnesses against him. The
Committee also specifically determined that such information should
be given to Parkman during the reinvestigation.

   On April 16, 1998, over two years after concluding its initial inves-
tigation of Ottervik and Whitson’s charging documents, the EOP
Office sent Parkman a list of witness names. The list did not include
the addresses or telephone numbers of any witnesses, nor the sub-
stance of any witness statements. Parkman then sent the University a
list of thirty-three witnesses on his behalf, most of whom had already
submitted written statements that were provided to the University in
October 1996, and he again requested any witness statements or inter-
view reports from the EOP Office’s investigation.

   By letter dated May 17, 1998, the EOP Office indicated that it
could find only eight of Parkman’s witnesses in the University’s 1998
directories. Since the other witnesses were not in the University’s
1998 listings, the EOP Office expressed concern that Parkman’s wit-
nesses did not have first-hand knowledge regarding the 1995 allega-
tions against Parkman, and it was purportedly "very hesitant to go and
seek out these people . . . and educate them as to the particulars of
the complaints." (J.A. 435).

                      R. The Present Lawsuit

   In October 1998, Parkman, by letter, notified the University’s
Board of Trustees’ Academic Affairs Committee of his belief that the
EOP Office was still failing to act as directed by the Academic
Affairs Committee and the Faculty Grievance Committee. Without
receiving a response to his letter, Parkman commenced the present
action in South Carolina state court on January 28, 1999. The Defen-
dants removed the action to federal court on the basis of federal ques-
tion jurisdiction. 28 U.S.C. § 1331. The complaint alleged: (1) a
breach of employment contract claim against the University under
                PARKMAN v. UNIV.    OF   SOUTH CAROLINA              13
South Carolina common law; (2) a conspiracy claim against the
Defendants under South Carolina common law; (3) an invasion of pri-
vacy claim against the Defendants under South Carolina common
law; (4) violation of the Due Process Clause brought under 42 U.S.C.
§ 1983 against the Defendants; (5) violation of the Equal Protection
Clause brought under § 1983 against the Defendants; (6) a statutory
civil conspiracy claim brought under § 1985 against the Defendants;
(7) an intentional infliction of emotional distress claim against the
Defendants under South Carolina common law; and (8) a claim for
injunctive relief against the University, requesting that the University
be ordered to require its policies and procedures to be written and
enforced so as to afford due process and equal protection rights to ten-
ured faculty members and others who are accused of sexual harass-
ment. As previously stated, Parkman voluntarily retired from the
University for medical reasons prior to the completion of most pro-
ceedings in the district court.

   Following the completion of discovery, the Defendants moved for
summary judgment with respect to all claims. The district court
granted the Defendants’ motion in toto. This appeal followed. On
appeal, Parkman challenges the district court’s grant of summary
judgment in favor of the Defendants with respect to all claims except
his claim against the Defendants under the Equal Protection Clause,
his claim against the University and Dean Terry for intentional inflic-
tion of emotional distress, and his claim against Dean Terry for inva-
sion of privacy.

                                   II.

   Summary judgment is appropriate when "the pleadings, deposi-
tions, answers to interrogatories, and admissions on file, together with
the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to judgment as a
matter of law." Fed. R. Civ. P. 56(c). "We review a grant of summary
judgment de novo, applying the same standard as the district court."
Baber v. Hospital Corp. of Am., 977 F.2d 872, 874 (4th Cir. 1992).
In so doing, we view all facts and reasonable inferences therefrom in
the light most favorable to the nonmoving party. Matsushita Elec.
Indus. Co., 475 U.S. at 587-88.
14              PARKMAN v. UNIV.   OF    SOUTH CAROLINA
                                  III.

   Parkman first contends the district court erred in granting summary
judgment in favor of the Defendants with respect to his claim alleging
the Defendants violated his procedural due process rights as guaran-
teed by the Due Process Clause of the Fourteenth Amendment. Park-
man’s contention is without merit.

   The Due Process Clause of the Fourteenth Amendment provides
that: "nor shall any State deprive any person of life, liberty, or prop-
erty, without due process of law." U.S. Const. amend. XIV, § 1.
Boiled down to the essentials, Parkman’s procedural due process
claim alleges that his reprimand and reassignment to the Special Proj-
ects Librarian position, without being afforded details of the allega-
tions against him, the ability to contact adverse witnesses, and a
hearing at which he could effectively cross examine his accusers and
adverse witnesses, deprived him of his property interest in the posi-
tion of Head Music Librarian and his liberty interests in his personal
and professional reputation and future employment opportunities.

   In rejecting Parkman’s procedural due process claim, the district
court concluded that although the evidence presented a jury issue as
to whether Parkman was afforded procedural due process in connec-
tion with the allegations in Ottervik and Whitson’s charging docu-
ments, Parkman could not show that he was deprived of a protected
property or liberty interest given that his reassignment did not include
tenure revocation nor a reduction in his pay. We agree with the dis-
trict court.

                         A. Property Right

   The district court properly determined that Parkman has not estab-
lished that he was deprived of a property interest protected by the Due
Process Clause. Our relevant circuit precedent is not favorable to
Parkman. In Huang v. Board of Governors, 902 F.2d 1134 (4th Cir.
1990), we rejected a procedural due process challenge by a full ten-
ured professor to an interdepartmental transfer on the basis that the
transfer of a tenured professor from one department to another, with-
out loss of rank or pay, does not implicate any property interest pro-
tected by the Due Process Clause. Id. at 1142. We recognized that our
                 PARKMAN v. UNIV.   OF   SOUTH CAROLINA                15
position was consistent with that of the Fifth and Sixth Circuits,
which had already held that "certain intra-departmental demotions do
not implicate property interests subject to procedural due process pro-
tection." Id. (citing Garvie v. Jackson, 845 F.2d 647, 651 (6th Cir.
1988) (demotion from department chairman to professor not a denial
of a protected property interest); Kelleher v. Flaw, 761 F.2d 1079,
1087 (5th Cir. 1985) (reduction of graduate student’s teaching duties
is not denial of a protected property interest)).

   Moreover, in a case subsequent to Huang, we characterized our
holding in Huang as follows: "The constitutionally protected property
interest in employment does not extend to the right to possess and
retain a particular job or to perform particular services." Fields v.
Durham, 909 F.2d 94, 98 (4th Cir. 1990); contra Winegar v. Des
Moines Indep. Cmty. Sch. Dist., 20 F.3d 895, 900-01 (8th Cir. 1994)
(recognizing that industrial arts teacher with a nineteen-year clean
record at the same high school had a property interest protected by the
Due Process Clause in his particular assignment to that same high
school). In Fields, we went on to explain that "the property interest
is more generally in continued employment, and no deprivation exists
so long as the employee receives payment of the full compensation
due under the contract." Id. (internal quotation marks omitted).

   Here, Parkman’s reassignment from the Head Music Librarian
position to the Special Projects Librarian position left his tenure status
and rate of compensation completely in tact. Furthermore, while it is
true that his new position did not entail supervisory responsibilities as
did his former position, our circuit precedent is quite clear that a pub-
lic employee such as Parkman does not have a property right pro-
tected by the Due Process Clause to perform certain services. Fields,
909 F.2d at 98; Huang, 902 F.2d at 1141-42. Under these circum-
stances, application of our circuit precedent establishes that Park-
man’s procedural due process claim based upon his position as Head
Music Librarian fails. Accordingly, we affirm the district court’s
grant of summary judgment in favor of the Defendants in this regard.

                          B. Liberty Interest

   Parkman contends the district court erred by granting summary
judgment in favor of the Defendants with respect to his procedural
16               PARKMAN v. UNIV.   OF   SOUTH CAROLINA
due process claim alleging deprivation of his asserted liberty interests
in his personal and professional reputation and future employment
opportunities. As the district court concluded, the claim is foreclosed
by our decision in Johnson v. Morris, 903 F.2d 996, 999 (4th Cir.
1990).

   In Johnson, the plaintiff, a public employee who had been demoted
and transferred for alleged misconduct on the job, alleged that his
employer’s public announcement of the reasons for his demotion
without notice and an opportunity to be heard deprived him of his lib-
erty interests in his reputation and future career opportunities in viola-
tion of the Due Process Clause. Id. at 998. Following a bench trial,
the district court entered judgment in favor of the plaintiff on the
claim. Id.

   On appeal, we reversed on the ground that no protectable liberty
interest was implicated by the public announcement of the reasons for
the plaintiff’s demotion. Id. at 1000. In this regard, we held that "for
a liberty interest to have been implicated, some damage to [the plain-
tiff’s] employment status must have resulted from publication of the
reasons for his demotion." Id. at 999. Because the plaintiff remained
employed by his public employer, we concluded that he suffered no
damage to his employment status and could not be heard to complain
that he had been made unemployable as the result of the publication.
Id. We also concluded that any harm to the plaintiff’s chances for
career advancement with his public employer did not result from the
publication of the reasons for his demotion, but from the reasons for
the demotion itself. Id. at 999-1000.

   In the present case, like the plaintiff in Johnson, Parkman remained
employed by his public employer after the public announcement of
the reasons for the February 1996 Reprimand/Reassignment. Accord-
ingly, he suffered no damage to his employment status and cannot be
heard to complain that he has been made unemployable. Furthermore,
any harm that came to Parkman’s chances for career advancement
with the University did not result from the publication of the reasons
for the February 1996 Reprimand/Reassignment, but from the reasons
for such action. In short, Parkman cannot establish that he has been
deprived of a liberty interest protected by the Due Process Clause, and
therefore, we affirm the district court’s grant of summary judgment
                 PARKMAN v. UNIV.   OF   SOUTH CAROLINA               17
in favor of the Defendants with respect to Parkman’s claim alleging
the Defendants deprived him of his liberty interests in his personal
and professional reputation and future career opportunities.

                                  IV.

   Parkman next contends the district court erred in granting summary
judgment in favor of the University with respect to his breach of
employment contract claim. We affirm.

   With respect to this claim, the district court first concluded that a
jury could reasonably find from the evidence that the University
materially breached numerous aspects of Parkman’s employment con-
tract (as reflected in the University’s policies and procedures). Specif-
ically, in this regard, the district court stated:

    A jury could certainly conclude that various actions and
    inactions by the EOP were material breaches of the terms of
    the contracts because they resulted in fundamental unfair-
    ness in the EOP investigation. Specifically, a jury could rea-
    sonably conclude that: (1) plaintiff never had adequate
    notice of the precise charges against which he was required
    to defend; (2) no effort was made to limit the charges con-
    sidered to the strict 180 day pre-complaint time frame
    imposed by the relevant procedures (and corresponding
    law); (3) plaintiff was hampered in his defense both by
    being denied notice of the complainants’ witnesses and
    being precluded from speaking with any student or
    employee who might be able to testify in his favor; (4) no
    similar limitation was imposed on the complainants; (5) the
    EOP assumed an impermissible adversarial role rather than
    seeking, impartially, to investigate the matter; (6) the EOP
    considered impermissible information (most particularly the
    1992 allegations) and failed to consider proper information,
    or at least to document properly what information was con-
    sidered (no chronology of the investigation or summary of
    witness statements was prepared or included); and (7) the
    EOP compounded the failings in their process by failing to
    properly document their investigation and share that infor-
    mation with plaintiff for his use in the appeal process.
18               PARKMAN v. UNIV.   OF   SOUTH CAROLINA
(J.A. 672-73) (internal footnote omitted). Despite the district court’s
well supported determination that material breaches of the terms of
the documents that constituted Parkman’s employment contract were
breached by the University, the district court concluded that Parkman
could not prevail on his breach of employment contract claim because
he had no legally compensable contractual damages. In this regard,
the district court reasoned:

     As plaintiff received a remand, and that remand remained
     open at the time this action was filed, there is no finding
     against plaintiff by the EOP (the original finding having
     been mooted by the remand itself). Thus, while the process
     had its significant failings, the court finds that there are no
     legally compensable contractual damages.

(J.A. 675). In other words, the district court concluded that summary
judgment was warranted on Parkman’s breach of employment con-
tract claim because his case was remanded for reinvestigation, which
reinvestigation was still pending when Parkman commenced the pres-
ent action.

   On appeal, Parkman takes issue with the district court’s reasoning
on the basis that the district court ignored evidence that the University
never made a good faith effort to comply with the Faculty Grievance
Committee’s instructions, either through mediation or reinvestigation.
Parkman’s argument is without merit. Critically, the argument ignores
the undisputed fact that the Board of Trustees’ Academic Affairs
Committee also ordered the EOP Office to reinvestigate the com-
plaints against Parkman. In other words, the University itself
attempted to take corrective action to ensure that Parkman received
a fair procedural process before the EOP Office. Relatedly, we hold
that the district court was eminently correct that Parkman has shown
no compensable damages as a result of the EOP Office’s botched han-
dling of Ottervik and Whitson’s charging documents. The matter
being on remand, no determination adverse to Parkman was still in
existence at the time that Parkman filed the present action. In sum, we
hold the district court properly granted summary judgment in favor of
                 PARKMAN v. UNIV.   OF   SOUTH CAROLINA               19
the University with respect to Parkman’s breach of employment con-
tract claim.3

                                   V.

   Next, we address Parkman’s challenge to the district court’s grant
of summary judgment in favor of Ottervik and Whitson with respect
to his claims for intentional infliction of emotional distress and inva-
sion of privacy. The district court granted summary judgment in favor
of Ottervik and Whitson with respect to these claims on the ground
that the claims were barred by the applicable statute of limitations.
Parkman vigorously argues that summary judgment was inappropriate
because the evidence raises genuine issues of material fact regarding
when his claims accrued against Ottervik and Whitson for intentional
infliction of emotional distress and invasion of privacy.

  It is undisputed that the three-year statute of limitations provided
under South Carolina law, S.C. Code Ann. § 15-3-530 (Law. Co-op.
Supp. 2001), governs these claims. Therefore, summary judgment
with respect to both claims was proper if both accrued before January
28, 1996.

   On appeal, Parkman contends that his claims are not based on the
allegations contained in the charging documents that Ottervik and
Whitson filed with the EOP Office. Rather, he asserts that his claims
are based upon allegations that Ottervik and Whitson conspired with
the University to build a case against him, prevent him from having
any meaningful opportunity to respond to the sexual harassment
charges, invade his privacy by publicizing those charges, and ulti-
mately ruin his professional standing. According to Parkman, his
claims against Ottervik and Whitson did not accrue until February 14,
1996, when Dean Terry issued him the February 1996 Repri-
mand/Reassignment.
  3
    While we do affirm the district court’s grant of summary judgment in
favor of the University with respect to Parkman’s breach of employment
contract claim, we desire to express our strong disdain for the poor man-
ner in which the EOP Office conducted its investigation of Ottervik and
Whitson’s charging documents. We certainly expect better from our pub-
lic officials.
20               PARKMAN v. UNIV.   OF   SOUTH CAROLINA
   We conclude that the district court correctly granted summary
judgment in favor of Ottervik and Whitson with respect to Parkman’s
claims for invasion of privacy and intentional infliction of emotional
distress on the basis that those claims are barred by the applicable
statute of limitations. As the district court insightfully stated:

      Parkman conceded in his deposition that Ottervik and Whit-
      son had not done anything to harm him after January 26,
      1996. They had made their charges against him, which Park-
      man considered slanderous at the time he received them, and
      he suffered the resulting humiliation of being temporarily
      reassigned by November 1995. As such, he knew he had a
      cause of action against Ottervik and Whitson in 1995, more
      than three years before he commenced this action.

(J.A. 670). We affirm on the reasoning of the district court.4

                                   VI.

  We next address Parkman’s claims for common law civil conspir-
acy and statutory civil conspiracy under § 1985 against the Defen-
dants on the merits.
  4
    The district court also disposed of Parkman’s claims against Ottervik
and Whitson for violation of the Due Process Clause of the Fourteenth
Amendment, common law civil conspiracy and statutory civil conspiracy
under § 1985 on the ground that the claims were barred by the applicable
three-year statute of limitations. We have already affirmed the district
court’s grant of summary judgment in favor of Ottervik and Whitson
with respect to Parkman’s claim alleging violation of the Due Process
Clause of the Fourteenth Amendment, Part III supra. Accordingly, we
need not and do not address that claim against Ottervik and Whitson on
statute of limitations grounds. Furthermore, we need not and do not
address on statute of limitations grounds whether the district court prop-
erly granted summary judgment in favor of Ottervik and Whitson with
respect to Parkman’s claims for common law civil conspiracy and statu-
tory civil conspiracy under § 1985. As we will explain in the immedi-
ately following part of this opinion, Part VI infra, Parkman’s claims
against Ottervik and Whitson for common law civil conspiracy and statu-
tory civil conspiracy under § 1985 clearly fail on the merits.
                  PARKMAN v. UNIV.    OF   SOUTH CAROLINA                  21
                  A. Common Law Civil Conspiracy

   Under South Carolina common law, a claim for civil conspiracy
requires three elements: (1) a combination of two or more persons; (2)
for the purpose of injuring the plaintiff; (3) which causes the plaintiff
special damages. Lawson v. S.C. Dep’t of Corrections, 532 S.E.2d
259, 261 (S.C. 2000). This third element required Parkman to allege
and prove damages that occurred as a result of the alleged conspiracy
itself, in addition to any damages alleged as a result of any other
claims. Vaught v. Waites, 387 S.E.2d 91, 95 (S.C. Ct. App. 1989).
That is, the damages allegedly resulting from the conspiracy must not
overlap with or be subsumed by the damages allegedly resulting from
the other claims.

   Fatal to Parkman’s claim for common law civil conspiracy against
the Defendants is the fact that he has not alleged nor proven any spe-
cial damages in connection with the claim as required under South
Carolina law. Rather, he merely realleges the same damages that he
had already alleged in association with all of his other claims. On this
basis, we affirm the district court’s grant of summary judgment in
favor of the Defendants with respect to his claim against the Defen-
dants for common law civil conspiracy.5

             B. Statutory Civil Conspiracy under § 1985

   Simply stated, Parkman’s claim for statutory civil conspiracy under
§ 1985 alleged that the Defendants conspired to violate his Fourteenth
Amendment right to due process of law before he could be deprived
of his alleged property interest in his position as Head Music Librar-
ian. As we previously explained in Part III, supra, Parkman does not
have a constitutionally protected property interest in his position as
Head Music Librarian. As such, his statutory civil conspiracy claim
  5
    The district court granted summary judgment in favor of the Univer-
sity, Dean Terry, and EOP Director Gist with respect to Parkman’s claim
for common law civil conspiracy on the ground that the intracorporate
conspiracy doctrine barred the claim. Because we affirm the disposal of
the claim against these defendants on a different ground, we need not and
do not address the propriety of the district court’s application of the intra-
corporate conspiracy doctrine.
22               PARKMAN v. UNIV.   OF   SOUTH CAROLINA
under § 1985 cannot be sustained. On this basis, we affirm the district
court’s grant of summary judgment in favor of the Defendants with
respect to Parkman’s claim for statutory civil conspiracy under
§ 1985.

                                  VII.

   The next issue on appeal is whether the district court erred in grant-
ing summary judgment in favor of EOP Director Gist with respect to
Parkman’s claim for intentional infliction of emotional distress. The
issue is easily resolved in favor of EOP Director Gist.

   Parkman’s claim for intentional infliction of emotional distress
against EOP Director Gist requires him to establish a number of ele-
ments, including that EOP Director Gist’s conduct was so extreme
and outrageous that it exceeded all possible bounds of decency and
must be regarded as atrocious and utterly intolerable in a civilized
community. Fleming v. Rose, 526 S.E.2d 732, 739 (S.C. Ct. App.
2001). Proof of this element generally requires proof of hostile or
abusive encounters or coercive or oppressive abuse by the defendant.
Id. at 739-40. For example, in McSwain v. Shei, 402 S.E.2d 890 (S.C.
1991), the South Carolina Supreme Court held that a jury could find
outrageous and intolerable the conduct of an employer who forced the
plaintiff employee to perform exercises in public that exposed her
incontinence problem to others. Id. at 892.

   The only conduct of EOP Director Gist alleged by Parkman to have
occurred within the applicable three-year statute of limitations period
(January 28, 1996 to January 28, 1999) was EOP Director Gist’s fail-
ure to follow through with a prompt reinvestigation of Ottervik and
Whitson’s charging documents as ordered by the Faculty Grievance
Committee and the Board of Trustees’ Academic Affairs Committee.
Such conduct falls far short of conduct that exceeds all bounds of
decency. Moreover, while EOP Director Gist’s heel dragging with
respect to the ordered reinvestigation was extremely unprofessional,
it cannot be regarded as utterly atrocious or intolerable in a civilized
society. In sum, we affirm the district court’s grant of summary judg-
                  PARKMAN v. UNIV.   OF   SOUTH CAROLINA                23
ment in favor of EOP Director Gist with respect to Parkman’s claim
for intentional infliction of emotional distress.6

                                  VIII.

   We now consider whether the district court erred in granting sum-
mary judgment in favor of the University and EOP Director Gist with
respect to Parkman’s claim for invasion of privacy. We hold the dis-
trict court did not so err and affirm on the reasoning of the district
court.

   Parkman bases his invasion of privacy claim against the University
and EOP Director Gist upon his allegation that they publicized his
private affairs without any legitimate public concern. Rycroft v.
Gaddy, 314 S.E.2d 39, 42 (S.C. Ct. App. 1984) (stating that South
Carolina recognizes common law cause of action for invasion of pri-
vacy based upon the publicizing of private affairs with no legitimate
public concern). On this topic, the district court stated:

         Parkman testified at his deposition that Bobby Gist
      invaded his privacy by "accept[ing] without any questions
      or skepticism a series of fraudulent accusations about me,
      about my life, about my lifestyle, about the way I behave."
      [Parkman Depo. pp. 186-87]. These allegations do not sup-
      port an invasion of privacy claim. The only allegation which
      might go to the issue of publication of private affairs by Gist
      is the EOP’s apparent decision, as evidenced by the EOP
      report, to contact witnesses not listed by the parties. No
      record has, however, been offered to support a claim that
      plaintiff’s injuries flow from this contact. Thus, Bobby Gist
      is entitled to summary judgment on this claim.

                              *      *      *
  6
   The district court disposed of this claim against EOP Director Gist on
the ground that the South Carolina Workers’ Compensation Law pre-
empted it. Because we affirm the district court’s grant of summary judg-
ment in favor of EOP Director Gist on a different ground, we express no
opinion on the correctness of the ground relied upon by the district court.
24               PARKMAN v. UNIV.   OF   SOUTH CAROLINA
        The University is also entitled to summary judgment on
     the claim of invasion of privacy. Parkman vaguely alleges
     only that the University "aided and abetted this whole pro-
     cess." [Parkman Depo. p. 181]. The actions of the Univer-
     sity after the EOP issued its initial Letter of Determination
     have been limited to receiving and responding to Parkman’s
     complaints and appeals. No evidence has been offered of
     invasion of privacy by the University or its employees act-
     ing on behalf of the University within the relevant period.

(J.A. 678) (alteration and brackets in original).

  We discern no flaws in the district court’s analysis. Indeed, Park-
man fails to point us to even a single citation in the joint appendix in
support of his claim for invasion of privacy against the University and
EOP Director Gist. We wholeheartedly agree with the overall senti-
ment of the district court that Parkman based the claim solely upon
speculation. We affirm on the reasoning of the district court.

                                  IX.

   Lastly, we consider whether the district court erred in granting
summary judgment in favor of the University with respect to Park-
man’s claim for injunctive relief. In his claim for injunctive relief,
Parkman sought an injunction that ordered the University to require
that its policies and procedures regarding gender discrimination and
sexual harassment be written and enforced so as to afford due process
and equal protection to tenured faculty members and others who have
been accused of engaging in such misconduct.

   Given the fact that by the time the district court ruled on the Defen-
dants’ summary judgment motion, Parkman had voluntarily retired
from the University, the district court disposed of Parkman’s claim
for injunctive relief on the ground of mootness. On appeal, Parkman
argues that his claim for injunctive relief is not moot because the
record fails to contain any evidence suggesting that he will not seek
reemployment with the University or future employment elsewhere.
He also argues that his claim is not moot because the fact that the
University sought to remove all documentation from his personnel
                PARKMAN v. UNIV.   OF   SOUTH CAROLINA               25
record as part of its mediation efforts suggests that his personnel file
still contains the 1996 Reprimand/Reassignment.

   We hold the district court did not err in granting summary judg-
ment in favor of the University with respect to Parkman’s claim for
injunctive relief. As a plaintiff seeking injunctive relief, Parkman had
the stiff burden of showing that he was currently under imminent
threat of suffering further harm in the absence of the injunctive relief
that he sought. Connecticut v. Massachusetts, 282 U.S. 660, 674
(1931) (stating that an injunction "will not be granted against some-
thing merely feared as liable to occur at some indefinite time in the
future"); Belk v. Charlotte-Mecklenburg Bd. of Ed., 269 F.3d 305, 347
(4th Cir. 2001) ("Before a court grants a permanent injunction, the
court must first find necessity—a danger of future violations.");
Bloodgood v. Garraghty, 783 F.2d 470, 475 (4th Cir. 1986) ("An
injunction is a drastic remedy and will not issue unless there is an
imminent threat of illegal action."). Parkman offers no evidence in
this regard. The fact that he may seek reemployment with the Univer-
sity or employment elsewhere in the future is simply too speculative
to meet the understandably stiff burden for obtaining permanent
injunctive relief.

                                  X.

   As set forth above, we affirm the district court’s grant of summary
judgment in favor of the Defendants with respect to all claims pressed
by Parkman on appeal.

                                                           AFFIRMED